         Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. and PETERSEN ENERGÍA, S.A.U.,
                      Plaintiffs,
              -against -                                  Case No. 1:15-CV-02739 (LAP)

ARGENTINE REPUBLIC and YPF S.A.,
                      Defendants.
ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND, LTD.,
and ETON PARK FUND, L.P.,
                      Plaintiffs,
                 -against-                                Case No. 1:16-CV-08569 (LAP)

ARGENTINE REPUBLIC and YPF S.A.,
                      Defendants.


     STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING
            DISCOVERY RELATED TO TESTIFYING EXPERTS
       Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U., Eton Park

Capital Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.; and

Defendants Argentine Republic and YPF S.A., by and through their undersigned counsel, hereby

stipulate and agree as to discovery related to testifying experts in the above-captioned actions

(the “Actions”) as follows:

       1.      This Stipulation and Order shall govern discovery related to testifying experts in

these Actions. The parties agree that there shall be no disclosures with respect to consulting

experts. To the extent that this Stipulation and Order imposes limitations on discovery that

would otherwise be available pursuant to the Federal Rules of Civil Procedure, the Parties agree

to such limitations on discovery. Neither the terms of this Stipulation and Order nor the Parties’
          Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 2 of 6




agreement to them implies that any of the information exempted from discovery in this

Stipulation and Order would otherwise be discoverable.

         2.    Each Party shall make all disclosures required by Rule 26(a)(2)(A) and B(i), (iii),

(iv), (v), and (vi) of the Federal Rules of Civil Procedure, as modified by this Stipulation and

Order, and shall disclose the facts, data, or foreign legal authorities (including, but not limited to,

statutes, judicial opinions, and legal treatises, in whole or in relevant part), relied upon by the

witness in forming his or her opinion, at the time provided in the Court’s July 29, 2021

Scheduling Order (Petersen ECF No. 331; Eton Park ECF No. 262), or as provided in any

subsequent scheduling order issued by the Court, for the service of written expert reports. All

expert reports disclosed shall be in English or, if in Spanish (or any other language), each party

shall provide to all other parties a certified English translation of such report. Within three

business days after the service of written expert reports, each party shall also provide to all other

parties copies (in full where reasonable, but relevant excerpts will be permissible for lengthy

documents) of all non-produced documents (including, but not limited to, foreign legal

authorities) relied upon by each expert witness in forming his or her opinion, but shall not be

required to provide translations of such documents.

         3.    The following categories of data, information, documents or materials need not be

produced by any Party, and are not subject to discovery in this matter, including at deposition or

trial:

         (a)   drafts of expert witness’s reports, opinions, written testimony or work papers

               prepared for these Actions; preliminary calculations, computations, modeling or

               data runs prepared in connection with these Actions; or other preliminary draft

               materials prepared by, for or at the direction of an expert witness; but any facts,



                                                 -2-
         Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 3 of 6




              data or information upon which the expert witness relies in rendering his or her

              expert opinion(s) in these Actions, or which form the basis of summaries or tables

              of information relied on by the expert in rendering the expert witness’s opinion(s)

              in these Actions (e.g., surveys and instructions for surveys), shall be produced

              with the disclosures described in Paragraph 2 and subject to discovery;

       (b)    any notes taken or other writings prepared by or for an expert witness in

              connection with these Actions, including correspondence or memos to or from,

              and notes of conversations with the expert’s assistants and/or clerical or support

              staff, other expert witnesses or non-testifying expert consultants, or attorneys for

              the Party offering the testimony of such expert witness, unless the expert witness

              relied on those notes or other writing in rendering the expert witness’s opinion(s)

              in these Actions; and

       (c)    any written correspondence between an expert witness retained for these Actions

              and the expert witness’s assistants and/or clerical or support staff, other expert

              witnesses or non-testifying expert consultants, or attorneys for the Party offering

              the testimony of such expert witness, except to the extent disclosure of such

              communications is needed to provide the disclosures required by Rule 26(a)(2)(A)

              and (B)(i), (iii), (iv), (v), and (vi), as modified by this stipulation and order.

       4.     For avoidance of doubt, notwithstanding the Federal Rules of Civil Procedure,

and except for deposition questions regarding the amount of compensation paid to an expert

witness, the following types of information shall not be the subject of discovery, except to the

extent that an expert relied upon it in forming opinions to which the expert may testify:

communications, written or otherwise, among and between (i) counsel and the expert and/or the



                                                -3-
          Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 4 of 6




expert’s staff and/or supporting firms; (ii) counsel and any non-testifying expert consultant

and/or the consultant’s staff; (iii) the expert and other experts and/or other non-testifying expert

consultants; (iv) experts and their staff and/or supporting firms; (v) non-testifying expert

consultants and their staffs; and (vi) the respective staffs and/or supporting firms of experts or

non-testifying expert consultants and the staffs and/or supporting firms of other experts or non-

testifying expert consultants.

         5.    The Parties agree that the information identified in, and not exempted from,

Paragraphs 3 and 4 above (the “Protected Information”) shall be considered attorney work

product and subject to the protections from disclosure afforded to attorney work product under

the Federal Rules of Civil Procedure and the Federal Rules of Evidence. The Parties further

agree:

         (a)   there will be no inquiries, at depositions, hearings, or trial into the existence of or

               nature of the Protected Information;

         (b)   to the extent any Party, or a Party’s counsel, obtains Protected Information

               through means other than discovery in any Action, they will make no use of such

               Protected Information in these Actions, regardless of the source of the materials;

         (c)   the Parties are not required to produce or exchange privilege logs reflecting the

               Protected Information; and

         (d)   the Party proffering the testimony of an expert witness, that Party’s counsel, and

               the expert witness do not have any independent obligation under the terms of this

               Stipulation and Order to retain the Protected Information.

         6.    This Stipulation and Order should not be construed to preclude reasonable

questions at deposition regarding the expert witness’s compensation, the number of hours



                                                -4-
           Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 5 of 6




expended in preparing his or her report and testimony, or any facts or assumptions provided by a

Party or a Party’s counsel and relied upon by that expert witness. Any answer provided by an

expert witness to such questions will not constitute a waiver of any privilege or other protection

afforded to the Protected Information under this Stipulation.

          7.   The Parties agree that, notwithstanding Rule 26(b)(4)(E) of the Federal Rules of

Civil Procedure, each Party shall pay for the fees and costs of its own experts, including the costs

incurred during the preparation and taking of depositions in these Actions.

          8.   Nothing herein shall limit, restrict, impair or waive any Party’s ability to object to

the (a) admission into evidence of any summary, report, affidavit, opinion or testimony from any

Party’s testifying expert, or (b) qualification of any person to serve or testify as a testifying

expert.




                                                -5-
         Case 1:15-cv-02739-LAP Document 333 Filed 09/22/21 Page 6 of 6




SULLIVAN & CROMWELL LLP                       KELLOGG, HANSEN, TODD, FlGEL &
                                              FREDERICK, P.L.L.C.

By: /s/ Robert J. Giuffra, Jr.___             By:_/s/ Andrew E. Goldsmith___
Robert J. Giuffra, Jr.                        Mark C. Hansen
Sergio J. Galvis                              Derek T. Ho
Joseph E. Neuhaus                             Andrew E. Goldsmith
Amanda F. Davidoff                            1615 M Street, NW Suite 400
Thomas C. White                               Washington, D.C. 20036
Adam R. Brebner
125 Broad Street
New York, NY 10004-2498

Counsel for Defendant Argentine Republic

DEBEVOISE & PLIMPTON LLP                      KING & SPALDING, LLP

By: /s/ Mark P. Goodman_____                  By:_/s/ Reginald R. Smith______
Donald F. Donovan                             Israel Dahan
Mark P. Goodman                               Laura Elizabeth Harris
Shannon Rose Selden                           1185 Avenue of the Americas
Dietmar W. Prager                             New York, NY 10036
919 Third Avenue
New York, NY 10022                            Reginald R. Smith
                                              1100 Louisiana
Counsel for Defendant YPF S.A.                Houston, TX 77002

                                              Counsel for Plaintiffs Petersen Energía
                                              Inversora S.A.U., Petersen Energía,
                                              S.A.U., Eton Park Capital Management,
                                              L.P., Eton Park Master Fund, Ltd., and
                                              Eton Park Fund, L.P.



SO ORDERED:

Dated: New York, New York
       September __, 2021

                                           _____________________________
                                           LORETTA A. PRESKA
                                           Senior United States District Judge




                                            -6-
